Case 1:20-cv-00060-PLM-PJG ECF No. 19, PageID.142 Filed 04/30/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


  YOLANDA SALGADO-RIOS,                                   Case No. 1:20-cv-60

                        Plaintiff,                        Hon. Paul L. Maloney

  v.

  DEPARTMENT OF HOMELAND
  SECURITY, et al.,

                        Defendants.


   BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY FEES AND
                               COSTS

         The Freedom of Information Act (herein “FOIA”) requires that a government

  agency make a determination on a FOIA request within 20 business days. 5 U.S.C.

  § 552(a)(6)(A)(i). An agency may extend its response time in case of “unusual

  circumstances,” by no more than 10 business days if it sends the requestor “written

  notice” of the extension. 5 U.S.C. § 552(a)(6)(B)(i).

         Plaintiff made FOIA requests to Defendants on August 11, 2019. Defendants have

  a long-standing practice of “systematic delay” in responding to FOIA requests.

  Nightingale v. USCIS, 333 F.RD. 449, 453 (N.D. Cal. 2019). Pursuant to their practice,

  Defendants failed to make a determination within 30 business days. After 110 business

  days - no determinations having been made still - Plaintiff commenced this lawsuit on

  January 24, 2020. Only then did Defendants take their obligation to process the FOIA

  requests promptly with any degree of seriousness. Plaintiff stipulated to an extension on


                                               1
Case 1:20-cv-00060-PLM-PJG ECF No. 19, PageID.143 Filed 04/30/20 Page 2 of 9




  Defendants’ responsive pleading until March 11, 2020. ECF No. 11, PageID.40-42. On

  the very day of this extended deadline, Defendant U.S. Immigration and Customs

  Enforcement (herein “ICE”) finally emailed at 2:43 PM EST a FOIA determination and

  responsive nonexempt records and filed a motion to dismiss based on mootness at 4:37

  PM EST. ECF No. 13, PageID.44-45 & No. 14, PageID.46-55.

         Plaintiff is eligible for attorney fees on a catalyst theory because “the prosecution

  of the lawsuit was reasonably necessary to obtain requested information and… the

  existence of the lawsuit had a causative effect upon the release of that information.”

  GMRI, Inc. v. EEOC, 149 F.3d 449, 451-52 (6th Cir.1998).

  FACTS AND PROCEDURAL HISTORY

         Plaintiff and her minor daughter are asylum seekers from the state of Puebla,

  Mexico that came to the United States in July 2019 after Plaintiff’s brother was

  assassinated. After being released from detention by Defendant Department of Homeland

  Security (herein “DHS”), they moved to Ottawa County, Michigan where they have

  family. A church in Ottawa County, Michigan paid undersigned counsel to represent

  Plaintiff and her daughter in their asylum case. Plaintiff and her daughter’s immigration

  cases are pending; they have not yet been scheduled to appear for a hearing in

  immigration court.

         Undersigned counsel regularly makes FOIA requests for his immigration clients

  because he is “duty-bound to make reasonable inquiry into the applicable facts of a case.”

  Nightingale, at 454. For this reason, he filed FOIA requests on behalf of Plaintiff on




                                              2
Case 1:20-cv-00060-PLM-PJG ECF No. 19, PageID.144 Filed 04/30/20 Page 3 of 9




  August 11, 2019.1 Defendants having still not made FOIA determinations 108 business

  days later, undersigned counsel and Plaintiff entered into an additional representation

  agreement for FOIA litigation. Under the agreement, counsel agreed to represent in this

  lawsuit without requiring that any attorney fees be paid by Plaintiff or her church and to

  instead seek any and all compensation for his representation pursuant to 5 U.S.C. §

  552(a)(4)(E)(i). This lawsuit was filed on January 24, 2020, 110 business days after the

  relevant FOIA requests were made. At the time of filing, Defendants had made no

  determinations on the relevant FOIA requests.

         On February 24, 2020 Defendant United States Citizenship and Immigration

  Services (herein “USCIS”) made a FOIA determination. ECF No. 14, PageID.48. The

  determination stated that “five (5) pages [of records in USCIS’s possession] originated

  from ICE and that USICS [sic] had sent the pages to the ICE FOIA Office for

  processing.” Id. On February 28, 2020, ICE made a determination and provided four

  pages of responsive records. Id, at PageID.49.

         Counsel spoke by phone on March 4, 2020 at which time counsel for the

  government, Ms. Babinsky, first indicated an intention to file a motion seeking dismissal

  of the matter based on mootness. On March 8, 2020, undersigned counsel emailed Ms.

  Babinsky and stated “As for mootness, the complaint is certainly not moot as I have not

  1
    ICE claims that it did not receive the FOIA request and could not locate it even after an
  elaborate search. ECF No. 14, PageID.49. This claim is not convincing as undersigned
  counsel sent the FOIA request by email to ice-foia@dhs.gov on August 11, 2019 at
  precisely 8:24 PM EST. See Exhibit A. As it was then, the above email address is stated
  on DHS’s website to be the appropriate email address “for filing Freedom of Information
  Act (FOIA) requests” with ICE. See https://www.dhs.gov/foia-contact-information (Last
  accessed on April 29, 2020).

                                               3
Case 1:20-cv-00060-PLM-PJG ECF No. 19, PageID.145 Filed 04/30/20 Page 4 of 9




  received the records USCIS forwarded to ICE.”

           In another phone conversation between counsel on March 10, 2020, Ms. Babinsky

  again raised the issue of mootness and argued that the records referred from USCIS to

  ICE were not late since the “referral” had only been made on February 24, 2020. Shortly

  after the phone call, undersigned counsel sent Ms. Babinsky another email explaining

  how DHS’s own regulation lead to a contrary conclusion. The email stated in relevant

  part “‘All . . . referrals received by DHS will be handled according to the date that the

  FOIA request initially was received by the first component or agency, not any later date.’

  Responsibility for Responding to Requests, 6 C.F.R. § 5.4(g) (2019)…. I have not

  received a determination from ICE regarding these… pages. As such, the case is not

  moot.”

           Less than twenty-four hours later (and on the date of Defendants’ extended

  deadline to file a response, March 11, 2020), undersigned counsel received an email from

  Dexter E. Johnson, a supervisory paralegal specialist in the litigation division of ICE’s

  FOIA office, with an ICE FOIA determination and the awaited records attached. See

  Exhibit B.

  LAW AND ARGUMENT

           Pending before the Court is Defendants’ motion to dismiss based on mootness.

  ECF No. 13, PageID.44-45. Numerous courts have held that when the government makes

  a FOIA determination and disclosures after the commencement of a lawsuit, a Plaintiff

  may still maintain a FOIA claim in federal court to “test the adequacy of the disclosures,


                                              4
Case 1:20-cv-00060-PLM-PJG ECF No. 19, PageID.146 Filed 04/30/20 Page 5 of 9




  once made.” Crooker v. Tax Div. of DOJ, No. 94- 30129, 1995 WL 783236, at *8 (D.

  Mass. Nov. 17, 1995) (magistrate's recommendation) adopted, (D. Mass. Dec. 15, 1995),

  aff'd on other grounds per curiam, No. 96-1094 (1st Cir. Aug. 20, 1996). See also Pollack

  v. Dep’t of Justice, 49 F.3d 115, 119 (4th Cir. 1995); Linder v. Executive Office For

  United States Attorneys, 315 F.Supp.3d 596, FN 3 (D.D.C. 2018); Lechliter v. Rumsfeld,

  182 Fed.Appx. 113 FN3 (3rd Cir. 2006).

         The above stated, after having had an opportunity to review and discuss the

  relevant FOIA determinations and records with counsel (the last of which were delivered

  to counsel on the date of Defendants’ motion), Plaintiff has now elected not to continue

  with any challenge to the adequacy of Defendants’ disclosures. In other words, Plaintiff

  no longer opposes Defendants’ motion to dismiss.

         Plaintiff “may still seek attorney fees, because the issue of attorney fees is

  ‘ancillary to the underlying action and survives independently under the court’s equitable

  jurisdiction.’” Roman v. Dep’t of State, 1:15-cv-0087-PLM-RSK PageID.124 (W.D. MI

  March 27, 2017 report and recommendation of Magistrate Kent) citing GMRI, Inc. v.

  EEOC, 149 F.3d 449, 451 (6th Cir.1998). This Court “may assess against the United

  States reasonable attorney fees and other litigation costs reasonably incurred in any case

  under this section in which the complainant has substantially prevailed.” 5 U.S.C. §

  552(a)(4)(E)(i).

         A formal judgment in Plaintiff’s favor granting injunctive relief is not necessary

  for Plaintiff to have “substantially prevailed” under the FOIA. If Plaintiff’s lawsuit

  served as a “catalyst” in getting the government to change its conduct, Plaintiff can be


                                              5
Case 1:20-cv-00060-PLM-PJG ECF No. 19, PageID.147 Filed 04/30/20 Page 6 of 9




  considered to have substantially prevailed. GMRI, Inc. v. EEOC, 149 F.3d 449 (6th Cir.

  1998); Judicial Watch, Inc. v. FDA, 604 F. Supp. 2d 171 (D.D.C. 2009); Terris, Pravlik

  & Millian, LLP v. Centers for Medicare & Medicaid Services, 794 F. Supp. 2d 29 (D.

  D.C. 2011); Summers v. DOJ, 569 F.3d 500, 502-503 (D.C. Cir. 2009).

         Plaintiff has substantially prevailed under this theory because the filing of his

  lawsuit altered the government’s slowness and brought about disclosure. Terris, 794 F.

  Supp. 2d 29, 38 (D. D.C. 2011). See also Judicial Watch, 604 F. Supp. 2d 171, 173

  (D.D.C. 2009) (awarding attorney fees on the basis that plaintiff substantially prevailed

  because "[i]n sharp contrast to its lackadaisical response" prior to the filing of the lawsuit,

  the agency "disclosed the requested documents shortly after this action was commenced

  by plaintiff."); GMRI, 149 F.3d 449, 451-52 (6th Cir.1998) (A Plaintiff "substantially

  prevailed if it demonstrates that the prosecution of the lawsuit was reasonably necessary

  to obtain requested information, and that the existence of the lawsuit had a causative

  effect upon the release of that information.").

         As noted in Nightingale, when immigration attorneys file FOIA requests with

  Defendants, the norm is “chronic delays for nearly all their clients”. Id, at 457. As

  attested to in an accompanying declaration by counsel, when a FOIA lawsuit is not filed,

  the Defendants’ delays may continue indefinitely. In the matter at hand, a lawsuit was

  filed and, as a deadline for Defendants became imminent, they suddenly became

  remarkably diligent.

         Plaintiff has substantially prevailed under the catalyst theory. Without the filing of

  a lawsuit, as described in the declaration, USCIS may well have delayed a FOIA


                                                6
Case 1:20-cv-00060-PLM-PJG ECF No. 19, PageID.148 Filed 04/30/20 Page 7 of 9




  determination for as much as two years. The case is even stronger against ICE. The ICE

  FOIA, despite being properly filed, fell into a void. As described in the declaration, any

  effort to follow up shy of a lawsuit also had a significant likelihood of being completely

  ignored. There can be no reasonable doubt that ICE changed its conduct in response to

  the lawsuit.

         An award of attorney fees would be in the public interest. “The public has a

  unique interest in the enforcement and vindication of the FOIA. Each time an agency

  disregards its obligation to diligently answer and provide information in response to

  FOIA requests, the public is harmed...the public interest is served when...a court refuses

  to condone the agency’s behavior by ignoring its unreasonable conduct.” Dixie Fuel Co.

  v. Callahan, 136 F.Supp.2d 659, 664 (E.D. KY 2001), citing Seegull Mfg. Co., 741 F.2d

  at 886 (6th Cir. 1984).

         Another equitable factor for federal courts to consider is whether there was a

  “commercial benefit to the complainant and the nature of its interest in the records” Id, at

  664 citing Detroit Free Press, Inc. v. D.O.J., 73 F.3d 93, 97 (6th Cir. 1996). Here,

  Plaintiff stood to gain no commercial benefit from this litigation.

         The FOIA attorney fee provision is designed to “relieve plaintiffs with legitimate

  claims of the burden of legal costs." Id, at 661 citing Falcone v. IRS, 714 F.2d 646, 647

  (6th Cir. 1983). It is relevant to note that undersigned counsel is a solo practitioner

  primarily representing individual (often working-class) immigrants and, in the case at

  hand, his client is an indigent immigrant whose asylum case is being funded by her

  church and whose FOIA litigation was undertaken on a completely contingent basis. The


                                               7
Case 1:20-cv-00060-PLM-PJG ECF No. 19, PageID.149 Filed 04/30/20 Page 8 of 9




  practical effect of not awarding attorney fees is that undersigned counsel will probably

  stop offering to represent in FOIA litigation on a completely contingent basis. "The

  Congressional policy behind the FOIA is to encourage public access to government

  information and to enable individual citizens to pursue their statutory rights….” Id, at 661

  citing Seegull Mfg. Co., 742 F.2d at 886 n. 1. If they are not able to receive an award of

  attorney fees, the right of working class FOIA requestors to have their administrative

  remedies considered exhausted under 5 U.S.C. § 552(a)(6)(C)(i) and to hold the

  government accountable in federal court for delays is a sham. In other words, without

  attorney fees, working class immigrants have no rights under FOIA; as has been the

  status quo, the government can and often does delay responding to a request indefinitely

  without consequence.

         An attorney fee award should be based on "the number of hours reasonably

  expended on the litigation multiplied by a reasonable hourly rate." Id, 665 citing Hensley

  v. Eckerhart, 461 U.S. 424, 433 (1983). “[A] reasonable hourly rate should be sufficient

  to encourage competent lawyers in the relevant community to undertake legal

  representation.” Lamar Adver. Co. v. Chrter Twp. Of Van Buren, 178 Fed.Appx. 498,

  501-02 (6th Cir. 2006).

         Information that may be of relevance to the assessment of a reasonable hourly rate

  for undersigned counsel is contained in an appended declaration. Likely the best source

  of information about hourly rates for attorneys in Michigan comes from the Economics of




                                               8
Case 1:20-cv-00060-PLM-PJG ECF No. 19, PageID.150 Filed 04/30/20 Page 9 of 9




  Law Practice Survey.2 Federal courts have often used this survey as a guide in accessing

  reasonable fees. Beck v. Manistee County, 1:97-cv-00533-RHB ECF No. 347 (W.D. MI

  October 14, 2005); Bell v. Prefix, Inc., 784 F.Supp.2d 778, 783 (E.D. MI 2011). As

  indicated in the declaration, undersigned counsel earned over $111,000 in gross income

  in 2019 - slightly more than the median sole practitioner with an office outside his home.

  Counsel requests the median hourly rate for a Michigan immigration attorney - $250 per

  hour. He requests fees for twenty (20) billable hours. As outlined in the declaration,

  expenses in the matter amount to $445.50 for the commencement of this action and

  service of process.

  CONCLUSION

         Wherefore, Plaintiff respectfully moves this Court for an award of attorney fees

  and expenses in the amount of $5,445.50.

                                       Respectfully Submitted,

  Dated: 04/30/2020                    /s/Marc Asch, Esq. (P75499)
                                       Attorney for Plaintiff
                                       137 N Park St., Suite 201B
                                       Kalamazoo, MI 49007
                                       Tel: (617) 653-8184
                                       marc.a.asch@gmail.com




  2
   The latest edition of the survey is accessible at
  https://www.michbar.org/file/pmrc/articles/0000153.pdf (Last accessed on April 30,
  2020).
                                                9
